DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment entered 08/11/2022.

Status of Claims
3.	Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1-7, 14-15 and 18 are rejected under 35 U.S.C. 102 (a) (1) or (a) (2) as being anticipated by Major (US 2020/0169773).

Regarding Claims 1, 15 and 18, Major discloses a computing system (see Fig. 1; such as a content management system 130) comprising at least one processor (131); and at least one non-transitory computer-readable storage medium (such as memory 132), having stored thereon program instructions (inherent in a computing system) that, upon execution by the at least one processor, cause performance of a set of operations comprising receiving a request from a content-presentation device for replacement content to replace an upcoming modifiable content segment in response to a notification that the upcoming modifiable content segment is upcoming on a channel that is being received by the content- presentation device (e.g., see Para 73); making a determination in response to the request, based on previously established objectionable-content data, of whether the modifiable content segment is objectionable as to the content-presentation device (see Para 74-75; such as determine whether to replace the ad based on number of times the ad has been viewed more than a threshold); and based at least on the determination of whether the determined modifiable content segment is objectionable as to the content-presentation device, controlling whether to have the content-presentation device dynamically replace the modifiable content segment with a replacement content segment (see Para 75; then dynamically replace the identified ad with an alternate ad based on the determination of the number of time being viewed by the user).

Regarding Claim 2, Major further discloses determining by the computing system that the modifiable content segment is upcoming on the channel that is being received by the content-presentation device (see Para 49).

Regarding Claim 3, Major further discloses receiving the notification, by the content-presentation device, that the modifiable content segment is upcoming on the channel that is being received by the content-presentation device (see Para 49; Para 72).

Regarding Claim 4, Major further discloses the modifiable content segment is a replaceable ad, and wherein the objectionable-content data is objectionable-ad data (see Para 74-75).

Regarding Claim 5, Major further discloses determining by the computing system information about the replaceable ad; and referring by the computing system to the objectionable-ad data to determine, based at least on the determined information about the replaceable ad, whether the replaceable ad is objectionable as to the content-presentation device (see Para 74-75).

Regarding Claim 6, Major further discloses the objectionable-ad data indicates that ads for particular goods or services are objectionable as to the content-presentation device (see Para 65; such as outdated ads for products, services), and wherein making the determination by the computing system, based on the objectionable-ad data, of whether the modifiable content segment is objectionable as to the content-presentation device comprises determining by the computing system at least one good or service advertised by the replaceable ad (see Para 65); and determining by the computing system, by reference to the objectionable-ad data and based on the determined good or service, whether the replaceable ad is objectionable as to the content- presentation device (see Para 65; such as outdated ad for goods or services).

Regarding Claim 7, Major further discloses the objectionable-ad data indicates that ads for particular goods or services, when aired during a program of a particular class, are objectionable as to the content-presentation device (see Para 65; such as outdated ads for goods and services), and wherein making the determination by the computing system, based on the objectionable-ad data, of whether the modifiable content segment is objectionable as to the content-presentation device comprises determining by the computing system (i) at least one good or service advertised by the replaceable ad (see Para 65; an outdated good or service or programming) and (ii) a program or class of program during which the upcoming replaceable ad would appear (such as a recorded program has being broadcast or watching a movie); and determining by the computing system, by reference to the objectionable-ad data (see Para 65; such as outdated ads) and based on the determined good or service advertised by the replaceable ad (such as an outdated ad) and the program or class of program (such as a recorded program has been broadcast) during which the replaceable ad would appear, whether the replaceable ad is objectionable as to the content-presentation device (see Para 65).

Regarding Claim 14, Major further discloses selecting, by the computing system, a replacement ad for the content-presentation device to substitute for the replaceable ad, wherein the selecting of the replacement ad is based at least on a determination that the replacement ad is not objectionable as to the content presentation device (see Para 74-75; Para 61; Para 91; such as an ad has not being viewed before or user is expected to be interested in the ad).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 10-13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Major et al (US 2020/0169773) as applied to claims 1, 15 and 18 above, and further in view of Major (US 2021/0195260) referred as Major’s260.

Regarding Claim 10, Major discloses replacing an ad that is of low interest to the viewer (e.g., an ad that has been previously viewed) (see Para 61); Major’s260 further discloses a user might change a channel if the user is losing interest for a certain content repeatedly being played (see Para 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Major to include establishing the objectionable-ad data based at least in part on channel-changing data, as taught by Major’s260 to take advantage of varying the content presented on a user-by-user basis.

Regarding Claim 11, Major in view of Major’s260 would disclose and render the channel-changing data indicates that the content-presentation device has switched away at least a predefined threshold extent from presentation of a class of ads (see Major’s260: Para 1; such as at least viewed an advertisement once), and wherein establishing the objectionable-ad data based at least in part on the channel- changing data comprises having the objectionable-ad data indicate, based at least on the content- presentation device having switched away at least the predefined threshold extent from presentation of the class of ads, that the class of ads is objectionable as to the content-presentation device to be obvious (see Major: Para 61; Major’s260: Para 1; such as an ad or a class of ads which already being viewed at least once would be considered to be objectionable).

Regarding Claim 12, Major in view of Major’s260 would disclose and render the channel-changing data indicates that the content-presentation device has switched away at least a predefined threshold extent from a channel when the channel was presenting an ad of an ad class during a program of a program class (see Major’s260: Para 1), and wherein establishing the objectionable-ad data based at least in part on the channel- changing data comprises having the objectionable-ad data indicate, based at least on the content- presentation device having switched away at least a predefined threshold extent from a channel when the channel was presenting an ad of an ad class (see Major’s260: Para 1) during a program of a program class (see Major’s260: Para 48; such as non-user favorite program genre such as non-cartoon for a kid), that the ads of the ad class when presented during programming of the program class are objectionable as to the content-presentation device to be obvious.

Regarding Claim 13, Major in view of Major’s260 would disclose and render the ad class comprises a type of good or service advertised, and wherein the program class comprises a genre of programming to be obvious (see Major’s260: Para 48).

Regarding Claims 17 and 20, Major in view of Major’s260 would disclose and render the modifiable content segment is a replaceable ad, wherein the objectionable-content data is objectionable-ad data (Major: Para 61; Para 75; Para 91; based on number of times being viewed or whether the ads are relevant such as outdated), and establishing the objectionable-ad data based at least on channel-changing data indicating that the content-presentation device has switched away from presentation of a class of ads to be obvious (see Major’s260: Para 1).


6.	Claims 8, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Major et al (US 2020/0169773) as applied to claims 1, 15 and 18 above, and further in view of Lefevre (US 2015/0206172).

Regarding Claim 8, Major in view of Lefevre would disclose and render receiving user input that indicates an ad or class of ads that is to be deemed objectionable as to the content-presentation device; and based at least in part on the received user input, establishing the objectionable-ad data, including recording as part of the objectionable-ad data a correlation between the ad or class of ads and the content-presentation device (see Lefevre: Para 41; such as user input to indicate the dislike of an ad) to be obvious since the dislike of an ad is explicitly from a user’s own choice.

Regarding Claims 16 and 19, Major in view of Lefevre would disclose and render the modifiable content segment is a replaceable ad, wherein the objectionable-content data is objectionable-ad data (see Major: Para 65), establishing the objectionable-ad data based at least on user input that indicates an ad or class of ads that is to be deemed objectionable as to the content-presentation device (see Lefevre: Para 41; such as user input to indicate the dislike of an ad) to be obvious since the dislike of an ad is explicitly from a user’s own comments.


7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Major et al (US 2020/0169773) and Lefevre (US 2015/0206172) as applied to claims 1 and 8 above, and further in view of Gupta et al (US 2020/0213644).

Regarding Claim 9, Major in view of Lefevre and Gupta would disclose and render the received user input (see Lefevre: Para 41) indicates a program or class of programs during which the ad or class of ads is to be deemed objectionable as to the content presentation device (see Gupta: Para 5; Para 19; such as the category of ad does not match to the category of a program), and wherein establishing the objectionable-ad data further incudes recording as part of the objectionable-ad data a correlation between (i) the ad or class of ads when presented during the program or a program of the class of programs and (ii) the content presentation device (see Gupta: Para 5; Para 19) to be obvious.

Response to Arguments
8.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new grounds of rejection.

Conclusion
9.	Claim 1-20 are rejected.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426